Citation Nr: 1037725	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-39 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran is shown to have served in the Republic of Vietnam, 
and he is therefore presumed to have been exposed to Agent 
Orange.  Recently, changes have been made to the regulation for 
presumptive service connection for veterans shown to have been 
exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 
2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart 
disease as a presumptive disorder.  VA has further indicated that 
the term "ischemic heart disease" applies to three conditions 
that are shown in the Veteran's medical history, specifically, 
myocardial infarction, coronary artery disease, and coronary 
artery bypass surgery.  See VBA Fast Letter 10-04 (June 14, 
2010).  Given the foregoing the issue of entitlement to service 
connection for ischemic heart disease has been raised by the 
record.  In addition, the Veteran's representative has raised the 
issues of entitlement to service connection for posttraumatic 
stress disorder, and anxiety.  See March 2008 Brief.  These 
issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


REMAND

The Veteran asserts that he is entitled to TDIU.  He has 
testified that he last worked in April 2005, and that he left his 
most recent employment as a civil process server after 13 years 
because he cannot work due to his service-connected symptoms.  He 
testified that he has lower extremity symptoms that include foot 
pain and burning sensations, an inability to maintain his 
balance, and that he cannot ambulate without a cane or a walker.  
He further stated that his symptoms prohibit prolonged sitting or 
standing due to lower extremity pain.   
In August 2007, the RO requested that the Veteran be examined.  
In its examination request, the RO specifically requested that 
the examiner provide an opinion as to the Veteran's 
employability.  

A VA examination report for diabetes mellitus, dated in August 
2007, shows that the Veteran reported frequent hypoglycemic and 
hyperglycemic reactions (two to three times per month), and that 
he could not walk more than 25 feet without assistance, or more 
than 10 feet without support, that he could not sit over 15 to 20 
minutes, that he could not stand more than five minutes, and that 
he could not lift over five pounds.  He reported using a quad-
cane and a walker, that he could drive up to about 45 minutes, 
that he had requested a scooter in September 2005, and that he 
had been using Amitriptyline for control of his neuropathy 
symptoms since 2006.  He stated that he had not worked since 
April 2005 because of his chronic health condition, and that he 
was currently unable to maintain physical or sedentary 
employment.  The diagnoses included diabetes mellitus, type 2, 
currently insulin-requiring, with moderate to severe diabetic 
neuropathy of the bilateral lower extremities.  The examiner did 
not indicate agreement or disagreement with the Veteran's 
statements as to his employability, rather, she merely commented 
that, "Veteran's ability to perform sedentary and physical work 
is addressed on each condition in the history above." 

In reviewing service-connection claims where a VA examination has 
been performed, the Board must make a determination as to whether 
the examination report is adequate to make a decision on the 
claim notwithstanding the fact that the Board may not have found 
the examination necessary in the first place.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Id.

In summary, the August 2007 VA examination report does not 
contain a clear opinion as to the Veteran's employability.  Under 
the circumstances, on remand, the Veteran should be scheduled for 
another examination, to include an opinion as to whether the 
Veteran's type 2 diabetes mellitus, and/or his peripheral 
neuropathy of the bilateral lower extremities, renders the 
Veteran unable to engage in substantially gainful employment.  

As the claims of entitlement to service connection for ischemic 
heart disease, posttraumatic stress disorder, and anxiety, are 
intertwined with the TDIU issue, they should be adjudicated prior 
to scheduling the Veteran for his examination.  The Board further 
notes that additional medical evidence has been associated with 
the claims file since the August 2007 VA examination.  See 
decision of the Social Security Administration (SSA), dated in 
July 2008.  This evidence may be highly probative to the claims.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and 
provide releases for any additional, 
relevant private or VA treatment records 
that he wants VA to help him obtain.  If he 
provides appropriate releases, or 
identifies any VA treatment, assist him in 
obtaining the records identified, following 
the procedures in 38 C.F.R. § 3.159 (2009).  
The materials obtained, if any, should be 
associated with the claims file.  

2.  Adjudicate the claims of entitlement to 
service connection for ischemic heart 
disease, posttraumatic stress disorder, and 
anxiety.  

3.  Following the development specified in 
the first two paragraphs of this remand, 
the Veteran should be scheduled for an 
examination in order to ascertain the 
current extent of his type 2 diabetes 
mellitus, and his peripheral neuropathy of 
the bilateral lower extremities (as well as 
any other disabilities for which service 
connection has been granted since the 
issuance of this remand).  The claims 
folder and a copy of this REMAND should 
be reviewed by the examiner, and the 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in 
conjunction with the examination.  The 
examiner should be provided with a list 
of the Veteran's service-connected 
disabilities.  

The examiner is requested to discuss 
whether the Veteran's type 2 diabetes 
mellitus, and/or his peripheral neuropathy 
of the bilateral lower extremities (as well 
as any other disabilities for which service 
connection has been granted since the 
issuance of this remand), renders the 
Veteran unable to engage in substantially 
gainful employment, and the examiner should 
describe the effect of these disabilities 
on the Veteran's occupational functioning 
and daily activities, supporting such 
opinion with reference to manifested 
symptomatology and limitations.  If the 
examiner cannot express the requested 
opinion, the examiner should explain the 
reasons therefore.  

4.  The Veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of failure 
to report under 38 C.F.R. § 3.655 (2009).  
If he fails to appear for the examination, 
this fact should be noted in the file.

5.  The RO should ensure that the medical 
report requested above complies with this 
remand, especially with respect to the 
instructions to provide the requisite 
findings and opinion.  If the report is 
insufficient, or if any requested action is 
not taken or is deficient, it should be 
returned to the examiner for corrective 
action.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

6. The RO should then readjudicate the 
issue on appeal.  If the determination of 
this claim remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence, and applicable law 
and regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2009).


 Department of Veterans Affairs


